Hon. Paul W. Elkan County Attorney, Otsego County
We have your letter requesting our opinion as to whether it is a conflict of interest for a county probation officer who deals daily with probationers, prisoners and court investigations to manage the political campaign of a candidate for the elected office of sheriff.
Election Law, § 17-110 specifies certain elective franchise activities in which a police commissioner or any officer or member of any police force in this state may not participate.
Criminal Procedure Law, § 1.20 defines terms generally used in that chapter. We note that subdivision 33, paragraph "s" includes a probation officer within the term "peace officer", whereas subdivision 34 listing terms included within "police officer" makes no mention of a probation officer.
In the absence of a specific prohibition in the County Law or in your County Charter or local ordinances it is our opinion that a conflict of interest does not arise from the mere fact of employment where a county probation officer manages the political campaign of a candidate for the elected office of sheriff.